       Case 1:20-cv-00240-NONE-SAB Document 50 Filed 08/18/20 Page 1 of 2


1

2

3

4

5

6

7

8                                    UNITED STATES DISTRICT COURT
9                                  EASTERN DISTRICT OF CALIFORNIA
10

11   RONDEL DELBERT GARDNER,                            No. 1:20-cv-00240-NONE-SAB (PC)
12                  Plaintiff,
                                                        ORDER ADOPTING FINDINGS AND
13          v.                                          RECOMMENDATIONS TO DENY MOTION FOR
                                                        SPEEDY HEARING ON DECLARATORY
14   GAVIN NEWSOM, et.al.,                              JUDGMENT CLAIM
15                  Defendants.                         (Doc. Nos. 45, 46)
16

17          Plaintiff Rondel Delbert Gardner is proceeding in forma pauperis in this civil rights action

18   pursuant to 42 U.S.C. § 1983. This matter was referred to a United States Magistrate Judge pursuant

19   to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On July 10, 2020, the magistrate judge issued findings and recommendations recommending

21   that plaintiff’s motion brought pursuant to Federal Rule of Civil Procedure 57 for a speedy hearing of

22   his declaratory judgment claim in this action be denied as premature because defendants had not yet

23   filed an answer and the time for them to do so had not yet expired. (Doc. No. 46.) The findings and

24   recommendations were served on plaintiff and contained notice that objections were due within

25   twenty-one (21) days. (Id.) Plaintiff filed objections on July 27, 2020. (Doc. No. 49.)

26          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(C), this court has conducted a de

27   novo review of the case. Having carefully reviewed the entire file, including plaintiff’s objections, the

28   court concludes that the magistrate judge’s findings and recommendations are supported by the record

                                                         1
      Case 1:20-cv-00240-NONE-SAB Document 50 Filed 08/18/20 Page 2 of 2


1    and by proper analysis. The objections do not undermine the reasoning presented in the findings and

2    recommendations.

3           Accordingly,

4           1.     The findings and recommendations issued on July 10, 2020, (Doc. No. 46), are adopted

5                  in full; and

6           2.     Plaintiff’s motion for declaratory judgment (Doc. No. 45) is denied.

7
     IT IS SO ORDERED.
8

9       Dated:    August 18, 2020
                                                     UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                      2
